DETAILED ACTION
Election/Restrictions
1.	Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 1A-2B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/21. Applicant has canceled the non-elected claims 1-12.

Allowable Subject Matter


Claims 13-32 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A system comprising: a vehicle including a communication interface coupled to a network, the communication interface configured to communicate with a remote transceiver; and an energy store on the vehicle, the energy store configured to supply electrical power to the communication interface; wherein the energy store comprises: a tank housing mounted to a frame of the vehicle by a mounting bracket coupled to the frame, wherein the mounting bracket extends around, and in contact with, a circumference of the tank housing to secure the tank to the frame; a battery pack disposed within the tank housing; and an electrical interface through which the battery pack supplies the electrical power to the communication interface. Berger (US patent 4,013,300) represents the most similar tank structure as claimed above however it fails .
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618